Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the amendment filed 12/09/2020
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
  Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10, 12-15, 18-20, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0074297 (Viswanathan) 
Regarding claim 8, Viswanathan discloses as shown in Figures 1-3, 8 a workstation capable of operating a robotic catheter system having an actuating mechanism (advancement mechanism, see 
 
    PNG
    media_image1.png
    387
    646
    media_image1.png
    Greyscale


Viswanathan is silent as to the function of the slowing of the movement changes the speed of the percuanteous device as a linear function, non-linear function, or a step function.
It would be obvious to one of ordinary skill in the art, at the time the invention was made to modify Viswanathan such that the slowing of the movement changes speed of the percutaneous device as a function of a distance to the fork, the function being at least one of a linear function, a non-linear function or a step function, in order to slow a speed of device which needed to be changed by a linear function, a non-linear function or a step function.
Viswanathan specifically recognizes the advancement can slow to accommodate the changes to the orientation of the device; see paragraph [0029]; and the computer can advance the distal end until it reaches a branch or bend in the vasculature, where the orientation of the distal end may need to be changed. See paragraph [0042].
It would be a matter of logic and sound scientific reasoning to modify Viswanathan such that the function of the slowing of the movement being at least one of a linear function, non-linear function, or a step function in order to slow a speed of device to change its orientation which needed to be changed by a linear function, a non-linear function or a step function.
Furthermore, the type of function a control system uses to slow a device (linear, non-linear, step) is one of a finite number of identified, predictable solutions with a reasonable expectation of success. Alternatively it would be obvious to one of ordinary skill in the art, at the time the invention was made to modify Viswanathan such that the slowing of the movement changes speed of the percutaneous device as a function of a distance to the fork, the function being at least one of a linear function, a non-linear function or a step function, because it would only represent choosing one of a finite number of identified, predictable solutions with a reasonable expectation of success which has been recognized as obvious to KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 9, Viswanathan discloses wherein the identified point on the percutaneous device is capable of being a tip of the percutaneous device. See paragraph [0023].
Regarding claim 10, Viswanathan discloses the fork is capable of being a turn in a patient's vasculature. See paragraph [0022].
 Regarding claims 12, 13 Viswanathan discloses wherein the control system is configured to automatically detect when the identified point on the percutaneous device approaches the fork requiring a change in direction of the percutaneous device, because continuous detection of the location of the distal of the device would result in automatic detection of the device approaches a structure requiring a turn; paragraph [0028]; wherein the control system is configured to automatically generate a control signal to cause the actuating mechanism to slow the percutaneous device when the control system detects the identified point on the percutaneous device approaching the fork requiring a change in direction of the percutaneous device. See paragraphs [0025], [0028], [0029], [0042].
Regarding claim 14, 20 Viswanathan discloses as shown in Figures 1-3, 8 a method for controlling movement of a percutaneous device (medical device, see paragraph [0022]) the percutaneous device is a working catheter; see paragraph [0069]; comprising: providing a workstation including a control (control interface, see Figure 8 and paragraph [0065]), the user input via the user interface indicating a guiding or steering (set of points or path, see paragraph [0038]) of the percutaneous device,  and a display device (display, see paragraph [0033] and Figure 8);  providing an actuating mechanism (advancement mechanism, see paragraph [0027]) configured to engage and to impart movement to the percutaneous device;  displaying an image on the display device; the image showing a structure being traversed by the percutaneous device;  See Figure 1; identifying a point on the structure requiring a change in direction of the percutaneous device;  identifying a point on the percutaneous device;  operating the control to generate a control signal based at least partly on a user input indicating a guiding or steering of the percutaneous device;  moving the percutaneous device relative to the structure via the actuating mechanism in response to the control signal;  See paragraphs [0025], [0028], [0042]; and slowing movement of the percutaneous device via the actuating mechanism as the identified point on the 
Viswanathan is silent as to the function of the slowing of the movement changes the speed of the percuanteous device as a linear function, non-linear function, or a step function.
It would be obvious to one of ordinary skill in the art, at the time the invention was made to modify Viswanathan such that the slowing of the movement changes speed of the percutaneous device as a function of a distance to the fork, the function being at least one of a linear function, a non-linear function or a step function, in order to slow a speed of device which needed to be changed by a linear function, a non-linear function or a step function.
Viswanathan specifically recognizes the advancement can slow to accommodate the changes to the orientation of the device; see paragraph [0029]; and the computer can advance the distal end until it reaches a branch or bend in the vasculature, where the orientation of the distal end may need to be changed. See paragraph [0042].
It would be a matter of logic and sound scientific reasoning to modify Viswanathan such that the function of the slowing of the movement being at least one of a linear function, non-linear function, or a step function in order to slow a speed of device to change its orientation which needed to be changed by a linear function, a non-linear function or a step function.
Furthermore, the type of function a control system uses to slow a device (linear, non-linear, step) is one of a finite number of identified, predictable solutions with a reasonable expectation of success. Alternatively it would be obvious to one of ordinary skill in the art, at the time the invention was made to modify Viswanathan such that the slowing of the movement changes speed of the percutaneous device as a function of a distance to the fork, the function being at least one of a linear function, a non-linear function or a step function, because it would only represent choosing one of a finite number of identified, predictable solutions with a reasonable expectation of success which has been recognized as obvious to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).


Regarding claim 15, Viswanathan discloses wherein the identified point on the percutaneous device is a tip of the percutaneous device. See paragraph [0023].
Regarding claims 18, 19 Viswanathan discloses a control system (processor used to compute an advancement amount based upon the difference between the current orientation and the local direction of the path, see paragraphs [0025], [0028], [0042])  that is configured to automatically detect when the identified point on the percutaneous device approaches the identified point on the structure, wherein the control system is configured to automatically generate the control signal to cause the actuating mechanism to slow the percutaneous device when the control system detects the identified point on the percutaneous device approaching the identified point on the structure. See paragraphs [0025], [0028], [0029], [0042].
Claims 1-3, 5-7, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0074297 (Viswanathan) in view of U.S. Patent Publication Number 2006/0041181 (Viswanathan et al. ‘181)
Regarding claims 1, 7 Viswanathan discloses as shown in Figures 1-3, 8, a robotic catheter procedure system comprising: a bedside system, the bedside system comprising: a percutaneous device (medical device, see paragraph [0022]), in the form of a working catheter;  see paragraph [0069];  and an actuating mechanism (advancement mechanism, see paragraph [0027]) configured to engage and to impart movement to the percutaneous device;  and a workstation (computer, see paragraph [0010]) coupled to the bedside system, the workstation comprising: a user interface (control interface, see Figure 8 and paragraph [0065]) configured to receive a user input related to guiding or steering the percuanteous device;  a display device (display, see paragraph [0033] and Figure 8) configured to display an image 

    PNG
    media_image1.png
    387
    646
    media_image1.png
    Greyscale

The Office interprets Viswanathan as a bedside system because it is capable of use with a bed.

It would have been obvious to one of ordinary skill in the art, at the invention was made to modify robotic catheter procedure system disclosed by Viswanathan to include the bed disclosed by Viswanathan et al. ‘181 making the system a bedside system in order to guide medical device through a patient on a bed.
More specifically, Viswanathan discloses the control signal carries a user selection of the path of where the percutaneous device travels. See paragraphs [0038] [0048], [0050]. Since Viswanathan discloses the path defines when the device will slow down and the user defines the path, it necessarily follows that the control signal to slow movement changes the speed of the percutaneous device based on the user input related to guiding or steering the percutaneous device as a function of a distance to the fork.
Viswanathan is silent as to the function of the slowing of the movement changes the speed of the percuanteous device as a linear function, non-linear function, or a step function.
It would be obvious to one of ordinary skill in the art, at the time the invention was made to modify Viswanathan such that the slowing of the movement changes speed of the percutaneous device as a function of a distance to the fork, the function being at least one of a linear function, a non-linear function or a step function, in order to slow a speed of device which needed to be changed by a linear function, a non-linear function or a step function.
Viswanathan specifically recognizes the advancement can slow to accommodate the changes to the orientation of the device; see paragraph [0029]; and the computer can advance the distal end until it reaches a branch or bend in the vasculature, where the orientation of the distal end may need to be changed. See paragraph [0042].
It would be a matter of logic and sound scientific reasoning to modify Viswanathan such that the function of the slowing of the movement being at least one of a linear function, non-linear function, or a step function in order to slow a speed of device to change its orientation which needed to be changed by a linear function, a non-linear function or a step function.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Regarding claim 2 Viswanathan discloses wherein the identified point on the percutaneous device is capable of being a tip of the percutaneous device. See paragraph [0023].
Regarding claim 3 Viswanathan discloses the fork is capable of being a turn in a patient's vasculature. See paragraph [0022].
 	Regarding claims 5, 6 Viswanathan discloses wherein the control system is configured to automatically detect when the identified point on the percutaneous device approaches the fork requiring a change in direction of the percutaneous device, because continuous detection of the location of the distal of the device would result in automatic detection of the device approaches a structure requiring a turn; paragraph [0028]; wherein the control system is configured to automatically generate a control signal to cause the actuating mechanism to slow the percutaneous device when the control system detects the identified point on the percutaneous device approaching the fork requiring a change in direction of the percutaneous device. See paragraphs [0025], [0028], [0029], [0042].
Response to Arguments
	The applicant’s arguments filed 12/09/2020 have been considered but are not persuasive with respect to the rejection of claims 1-3, 5-10, 12-15, 18-20.  The applicant argues Viswanathan fails to disclose the user input via the user interface indicating a guiding or steering of the percutaneous device. In response, the Office respectfully disagrees. Viswanathan expressly discloses in paragraphs [0037], 
	Given a pair of x-ray images of a patient's vasculature (taken with contrast imaging), a navigation pathway through the vasculature to access a selected location can be defined as follows:
The user either clicks on a small discrete set of points in each image, or draws a path in each image, by clicking or dragging with a mouse or pen-table, or other suitable input-output device, preferably in a predetermined direction (e.g. from the proximal end to the distal end of the path) as shown in FIG. 1.
Using the physical properties of the medical device, together with the known geometry of the path, suitable control variables for the navigation system to orient the distal end of the medical device in the desired direction can be computed and applied to the navigation system.

Since the user input (points or path defined by user, see paragraph [0038]) indicated where the percutaneous device guided or steered, the Office respectfully maintains Viswanathan teaches the user interface indicating a guiding or steering of the percutaneous device.
Similarly, Since Viswanathan discloses the path defines when the device will slow down and the user defines the path, it necessarily follows that the control signal based on the guiding or steering of the percutaneous device indicated by the user input to slow movement changes the speed of the percutaneous device based on the user input related to guiding or steering the percutaneous device as a function of a distance to the fork 
	The applicant acknowledges Viswanathan discloses a user input facilities determination of the path.  First, the Office respectfully disagrees that Viswanathan teaches only facilitating determination of the path.  The user expressly defines the path. See paragraph [0038]. Second, even if it were true that selecting the points or drawing the path where the percutaneous device was advanced was “facilitation”, the Office would remain unclear on why is different from “guiding” or “steering”.  The percutaneous device must be guided or steered to stay on its path. If the user input defines the path, it follows that the user input has guided or steered the percutaneous device.
The terms “guiding” and “steering” have broad plain meanings. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent 
The applicant references paragraph [0054] of the specification which describes displacement of a joystick is directly related to the distance between a lesion and the tip of the device.  While the Office would agree that this is different from the clicking or drawing a path disclosed by Viswanathan, such a difference is not currently recited in the claims.  	"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
The applicant appears to be arguing narrower definition of “guiding” and “steering” than their plain meanings, which is not the broadest reasonable interpretation. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/RICHARD G LOUIS/Primary Examiner, Art Unit 3771